NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DUANE RONALD BELANUS,                           No. 21-35838

                Plaintiff-Appellant,            D.C. No. 6:21-cv-00024-SEH

 v.
                                                MEMORANDUM*
STATE OF MONTANA; ATTORNEY
GENERAL FOR THE STATE OF
MONTANA; LEWIS AND CLARK
COUNTY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Montana state prisoner Duane Ronald Belanus appeals pro se from the

district court’s judgment dismissing his action alleging various constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to state a claim under 28 U.S.C. § 1915(A). Resnick v. Hayes,

213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Belanus’s claims because they are a

“forbidden de facto appeal” of state court proceedings and raise issues that are

“inextricably intertwined” with those proceedings. See Noel v. Hall, 341 F.3d

1148, 1158, 1163 (9th Cir. 2003) (discussing the Rooker-Feldman doctrine).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                   21-35838